Citation Nr: 0317456	
Decision Date: 07/24/03    Archive Date: 07/31/03

DOCKET NO.  99-04 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus 
(DM) including as secondary to service-connected hypertension 
(HTN).  

2.  Entitlement to a rating in excess of 10 percent for 
postoperative hammertoes, right.  

3.  Entitlement to a rating in excess of 10 percent for 
postoperative hammertoes, left.  

4.  Entitlement to an initial rating in excess of 10 percent 
for HTN.  

5.  Entitlement to an initial compensable rating for 
pseudofolliculitis barbae.  

6.  Entitlement to an initial compensable rating for 
bilateral plantar fasciitis/pes planus.  



REPRESENTATION

Appellant represented by:	Clayte Binion, Attorney


ATTORNEY FOR THE BOARD

T. Hal Smith


INTRODUCTION

The veteran served on active duty from March 1976 to March 
1980.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a March 1996 rating decision of the Department 
of Veteran's Affairs (VA) Regional Office (RO) in Waco, 
Texas.  The RO denied entitlement to evaluations in excess of 
10 percent for hammertoes, postoperative, right and left.  In 
September 2001 the RO denied entitlement to service 
connection for DM to include as secondary to service-
connected HTN.  

In March 2002 the Board remanded to the RO the claims of 
entitlement to ratings in excess of 10 percent for 
hammertoes.  

In September 2002 the RO granted entitlement to service 
connection for bilateral plantar fasciitis/pes planus and a 
noncompensable rating was assigned from the date that the 
veteran filed his claim - September 5, 1999.  

In November 2002 the RO granted entitlement to service 
connection for HTN and pseudofolliculitis barbae.  
Noncompensable ratings were assigned from the date that the 
veteran filed his claims for these disabilities - April 3, 
2000.  

The issue of entitlement to an initial compensable rating for 
pseudofolliculitis barbae is addressed in the remand portion 
of this decision.  
FINDINGS OF FACT

1.  All evidence necessary for review of the issues 
considered herein on appeal has been obtained, and VA has 
satisfied that duty to notify the appellant of the law and 
regulations applicable to his claims and the evidence 
necessary to substantiate them.  

2.  DM was not shown in service, or disabling to a 
compensable degree during the first post service year.  

3.  The probative, competent evidence of record establishes 
that DM is not related to service or to service-connected HTN 
on any basis.  

4.  Bilateral postoperative hammertoes are productive of not 
more than moderate foot impairment.  

5.  HTN does not result in diastolic pressure predominantly 
110 or more, or systolic pressure predominantly 200 or more.  

6.  Bilateral plantar fasciitis/pes planus is productive of 
not more than mild impairment.  


CONCLUSIONS OF LAW

1.  DM was not incurred in or aggravated by service, may not 
be presumed to have been incurred therein, and is not shown 
to be proximately due to, the result of, or aggravated by 
service-connected HTN.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1131, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310(a) (2002).  

2.  The criteria for a rating in excess of 10 percent for 
hammertoes, right, postoperative, have not been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
(DCs) 5282, 5284 (2002).  

3.  The criteria for a rating in excess of 10 percent for 
hammertoes, left, postoperative, have not been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107;  38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.40, 4.45, 4.59, 4.71a, DCs 5282, 5284.  

4.  The criteria for an initial rating in excess of 10 
percent for HTN have not been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107;  38 C.F.R. §§ 4.7, 4.104, DC 7101 (2002).  

5.  The criteria for an initial compensable rating of 10 
percent for bilateral plantar fasciitis/pes planus are met.  
38 U.S.C.A. §§ 1155, 5103A, 5107 (West Supp. 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.10, 4.14, 4.20, 4.40, 4.45, 4.59, 4.71a, 
DCs 5276, 5284 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

A review of the service medical records (SMRs) discloses that 
the veteran was treated for hammertoes.  In early 1978, he 
underwent arthropathy, second toes, bilateral, with tendon 
lengthening, second and third extensor tendons, second and 
third toes, bilaterally.  Recovery was uneventful.  At time 
of service separation, blood pressure was 160/100.  The SMRs 
are negative for any evidence of DM.  

Postservice VA examination in January 1982 showed that the 
veteran walked without a limp and had good strength in his 
feet and ankle motors.  On the left foot, there was a well-
healed 11/2" surgical scar over the proximal interphalangeal 
(PIP) joint of the dorsum of the second toe and a 1" scar 
over the second ray more proximally.  The second and third 
toes on the left foot had a swan neck deformity with 30 
degree PIP joint flexion and hyperextension at the terminal 
joint.  Remnants of corns were visible, but no true skin corn 
was present at the time of examination.  

The fourth and fifth toes on the left foot also had 30 degree 
and 40 degree flexion contractures at the PIP joint.  There 
was a dorsal corn on the tibial side of the left second toe.  
Tenderness was limited to the PIP joint of the second toe to 
very firm pressure.  On the plantar aspect of the left foot 
were thin apparently recently trimmed calluses under the 
metatarsal heads of toes 1, 2, and 3 which were tender to 
pressure.  

As to the right foot, there was the same scar pattern on the 
dorsum of the second toe and the second ray as described on 
the left foot.  The second toe was flexed at 20 degrees at 
the PIP joint and about 40 degrees at the PIP joint of the 
third toe.  These toes could be straightened out passively 
but not actively, and they returned immediately to this same 
flexed position.  No dorsal corns were visible on the right 
foot, but there were the same thin plantar callosities under 
the metatarsal heads 1 and 3.  

The examiner's impression was 4 years postoperative from 
bilateral lengthening of extensor tendons of toes 2 and 3 on 
each foot for hammertoes and secondary dorsal corns; some 
persistence of deformity described as symptomatic to plantar 
aspects of both feet only, nonlimiting.  Additionally, the 
examiner diagnosed plantar callosities, underneath the 
metatarsal heads described as symptomatic, with standing and 
walking, nonlimiting.  There was bilateral heel varus, not 
related the above, probably developmental, nonlimiting.  

In February 1982 the RO granted entitlement to service 
connection for postoperative hammertoes of each foot and 
separate 10 percent ratings were assigned.  

In 1990 the veteran was hospitalized at a VA facility for 
surgical correction of the left fifth hammer toe.  He 
underwent proximal interphalangeal arthroplasty of the left 
fifth toe and was placed in a postoperative shoe.  He 
recovered well with no swelling or bleeding.  

VA records in 1994 and 1995 reflect that the veteran was seen 
for complaints of bilateral foot pain and swelling.  He 
indicated that he was on his feet a great deal of time.  
These records also reflect treatment for HTN.  

Subsequently dated VA records in 1995 and 1996 show that the 
veteran continued to be treated for complaints associated 
with hammertoes.  A July 1996 VA examination report shows 
there were hammertoes on the 2nd, 3rd, and 4th toes.  As to the 
right foot, no calluses were seen and X-rays were normal with 
no evidence of acute bony disease.  As to the left foot, 
there was a 1 cm. callous on the lateral aspect of the foot 
at the proximal joint.  X-ray showed a deformed 2nd proximal 
phalanx, probably due to old trauma.  There was no evidence 
of acute bony disease.  

VA and private records from 1997 reflect that the veteran was 
seen for recurring symptomatic hyperkeratotic lesions, 
especially at the base of the left fifth metatarsal and 
posterior lateral side of the right heel.  Lesion sites were 
recurrently symptomatic and tender.  He was referred to 
prosthetics for extra depth work style shoes and insert 
support.  

VA records dated in 1999 and 2000 reflect continued treatment 
for hammertoes.  A February 1999 record indicates onset of DM 
two years previously.  

At the time of a VA examination of the feet in February 2000 
the veteran had a normal gait pattern.  There was evidence of 
moderate congenital pes planus with some mild development of 
bunions bilaterally.  He was noted to have hammertoe 
deformities of the 2nd and 3rd toes on the left.  He was also 
noted to have well-healed postoperative scars on both feet 
overlying the muscle inner metatarsal region.  All toes were 
described as having normal range of motion except for the 
left 2nd toe PIP joint which had 0 degrees of extension and 
20 degrees of flexion.  The distal interphalangeal (DIP) 
joint had 60 degrees of extension and 0 degrees of flexion.  
The small toe on the left foot was ankylosed at its 
interphalangeal joint at 20 degrees of flexion.  The 3rd toe 
on the left foot, DIP joint had 0 degrees of flexion and 60 
degrees of extension.  On the right foot the 2nd toe PIP 
joint had 0 degrees of extension and essentially 0 degrees of 
flexion.  All of the toes had normal range of motion.  
A statement submitted by the veteran's representative in 
April 2000 was construed as raising the issue of entitlement 
to service connection for a skin disorder and HTN.  

VA records from 2001 were added to the file which reflect 
treatment, in pertinent part, for DM and HTN.  

Added to the record in June 2001 were private records dated 
from 1997 through 2001 which reflect treatment for various 
complaints associated with the foot to include calluses and 
foot pain.    

In May 2002 the veteran underwent a VA examination of the 
feet.  This examination report shows a normal longitudinal 
arch of both feet, the same when supine and upon weight 
bearing.  There was loss of dorsal arching in the transverse 
arch of both feet which was reported to be characteristic of 
limited pes planus in the transverse arch.  The examiner 
reported that findings shown in the SMRs were classical for a 
mild form of plantar fasciitis, with only the transverse 
arches affected, and the longitudinal arches being 
maintained.  It was indicated that these findings were 
regularly seen in plantar fasciitis.  

Subsequently added to the record were VA records dated in 
2002 to include examination in September 2002.  The examiner 
noted that the veteran's claims file was reviewed in 
association with this examination.  The examination report 
reflects blood pressure readings of 170/100, 168/100, and 
168/96.  The examiner noted that the appellant had 
significant HTN even though taking three different 
medications.  The diagnosis was essential HTN, and the 
examiner provided an opinion that current HTN had begun 
during military service.  No heart disease was noted.  Also 
diagnosed at the time of the September 2002 examination was 
DM.  The examiner noted, however, that this disorder was not 
related to HTN.  

In March 2003 the veteran underwent additional VA examination 
of the skin.  The examiner noted that the veteran's claims 
file was reviewed.  The examiner saw no indication in the 
claims file that the veteran was prescribed a cortical 
steroid medication.  

Examination showed no significant papules or pustules in the 
scalp or scaling.  Examination of the face revealed a scar 
from the removal of a previous cyst which was described as 
asymptomatic and hardly visible.  There was a 2" scar on the 
right cheek from the removal of an old scar, which was 
described as nondisfiguring and non-tender.  In the area of 
the face that was unbearded, there were a few dark, small 
papules but no pustules.  


Criteria

Service Connection 

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. §  1131 (West Supp. 2002);  38 C.F.R. § 3.303 
(2002).

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that, in order to prevail on the issue of service 
connection, there must be medical evidence of a (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of inservice incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed inservice disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  

However, continuous service for 90 days or more during a 
period of war, or peacetime service after December 31, 1946, 
and post service development of a presumptive disease such as 
DM to a degree of 10 percent within one year from the date of 
termination of such service, establishes a rebuttable 
presumption that the disease was incurred in service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West Supp. 
2002); 38 C.F.R. §§ 3.303, 3.309 (2002).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2002).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2002).  

This rule does not mean that any manifestations in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic".  When the disease entity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2002).  

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  Additionally, when aggravation of a veteran's 
nonservice-connected condition is proximately due to or the 
result of a service-connected condition, the veteran shall be 
compensated for the degree of disability over and above the 
degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439 (1995).  38 C.F.R. § 3.310 
(2002).


Increased Ratings

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4 (2002).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.

In Fenderson, the CAVC also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.  Fenderson at 126-28.

In Meeks v. West, 12 Vet. App. 352 (1999), the CAVC 
reaffirmed the staged ratings principle of Fenderson, and 
specifically found that 38 U.S.C.A. § 5110 and its 
implementing regulations did not require that the final 
rating be effective the date of the claim.

Rather, the law must be taken at its plain meaning and the 
plain meaning of the requirement that the effective date be 
determined in accordance with facts found is that the 
disability rating must change to reflect the severity of the 
disability as shown by the facts from time to time.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2002).  

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25 (2002).  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited.  38 C.F.R. § 4.14 (2002).  The CAVC 
has held that a claimant may not be compensated twice for the 
same symptomatology as "such a result would overcompensate 
the claimant for the actual impairment of his earning 
capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).  
This would result in pyramiding, contrary to the provisions 
of 38 C.F.R. § 4.14.

In determining the current level of impairment, the 
disability must be considered in the context of the whole-
recorded history, including service medical records.  
38 C.F.R. §§ 4.2, 4.41 (2002).  An evaluation of the level of 
disability present also includes consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment, and the effect of 
pain on the functional abilities.  38 C.F.R. §§ 4.10, 4.40, 
4.45, 4.59 (2002); DeLuca v. Brown, 8 Vet. App. 202, 204-06 
(1995).  

The CAVC has held that functional loss, supported by 
adequately pathology and evidenced by visible behavior of the 
veteran undertaking the motion, is recognized as resulting in 
disability.  DeLuca, supra.

The CAVC has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain or due to 
flare-ups under 38 C.F.R. §§ 4.40, 4.45, 4.59.  Johnson v. 
Brown, 9 Vet. App. 7 (1997), and DeLuca, supra.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body was 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40 (2002).

The factors of disability affecting the joints are reduction 
of normal excursion of movements in different planes, 
weakened movement, excess fatigability, swelling and pain on 
movement.  38 C.F.R. § 4.45 (2002).

With any form of arthritis, painful motion is an important 
factor of disability.  The intent of the rating schedule is 
to recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  The joints 
involved should be tested for pain on both active and passive 
motion, in weight-bearing and nonweight-bearing and, if 
possible, with range of the opposite undamaged joint.  
38 C.F.R. § 4.59 (2002).

Degenerative arthritis established by x-ray findings is rated 
according to limitation of motion for the joint or joints 
involved.  Where limitation of motion is noncompensable, a 
rating of 10 percent is assigned for each major joint 
(including the ankle and the knee) or group of minor joints 
affected by limitation of motion to be combined not added 
under Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion a 10 percent rating is 
assigned where there is x-ray evidence of involvement of two 
or more major joints, or two or more minor joint groups; and 
a 20 percent evaluation is assigned where there is x-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups and occasional incapacitating 
exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

Traumatic arthritis, Diagnostic Code 5010, is evaluated under 
the same rating criteria as degenerative arthritis under 
Diagnostic Code 5003.  Degenerative arthritis established by 
x-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2002).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp 2002).  


Hammertoes

38 C.F.R. § 4.71a, DC 5282, regarding hammer toe, provides 
for a noncompensable rating for single toes.  A maximum 
rating of 10 percent is warranted for all toes, unilateral 
without claw foot.  




DC 5284 provides for other foot injuries.  Moderate 
disability warrants a 10 percent rating.  A 20 percent rating 
is warranted for moderately severe disability.  Severe foot 
disability warrants a 30 percent rating.  


HTN

38 C.F.R. § 4.104, DC 7101 provides that hypertensive 
vascular disease is defined either as hypertension or as 
isolated systolic hypertension.  HTN is defined as diastolic 
blood pressure predominantly 90mm or greater, and isolated 
systolic hypertension is defined as systolic blood pressure 
predominantly 160 mm or greater, with a diastolic blood 
pressure of less than 90 mm.  This code requires that HTN due 
to aortic insufficiency or hyperthyroidism, which is usually 
the isolated systolic type, be evaluated as part of the 
condition causing hypertension rather than by a separate 
evaluation (as hypertension).

Under DC 7101, HTN or isolated systolic hypertension must be 
confirmed by blood pressure readings taken two or more times 
on at least three different days and is rated according to a 
range of diastolic pressure levels.  The minimum compensable 
rating of 10 percent disabling is available where diastolic 
pressure is predominantly 100 or more, or where systolic 
pressure is predominantly 160 or more, or where an individual 
with a history of diastolic pressure predominantly 100 or 
more requires continuous medication for control of HTN.  A 20 
percent disability rating is available under this DC where 
diastolic pressure is predominantly 110 or more, or where 
systolic pressure is predominantly 200 or more.  A 40 percent 
rating is available under this DC where diastolic pressure is 
predominantly 120 or more.  Finally, the maximum rating of 60 
percent disabling is available under this DC  where diastolic 
pressure is predominantly 130 or more.  See 38 C.F.R. § 
4.104, DC 7101 (2002).


Bilateral Plantar Fasciitis/Pes Planus

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
38 C.F.R. § 4.20 (2002).  

Acquired pes planus (flatfoot), bilateral or unilateral, will 
be rated as noncompensable when mild, with symptoms relived 
by built-up shoe or arch support.  This disability will be 
rated as 10 percent disabling when moderate, with the weight-
bearing line over or medial to the great toe, inward bowing 
of the tendon achillis, pain on manipulation and use of the 
feet; as 30 percent disabling when bilateral and severe, with 
objective evidence of marked deformity (pronation, abduction, 
etc.), pain on manipulation and use accentuated, indication 
of swelling on use, and characteristic callosities; and as 50 
percent disabling when bilateral and pronounced, with marked 
pronation, extreme tenderness of the plantar surfaces of the 
feet, marked inward displacement and severe spasm of the 
tendo achillis on manipulation, not improved by orthopedic 
shoes or appliances.  38 C.F.R. § 4.71a, DC 5276 (2002).


Analysis

Preliminary Matter: Duty to Assist

There was a significant change in the law during the pendency 
of this appeal in view of the Veterans Claims Assistance Act 
of 2000 (VCAA).  VCAA, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).

Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supercedes the decision of 
the CAVC in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom.  Morton v. Gober, 14 Vet. App. 174 (2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.

The change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA, 
Pub. L. No. 104-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000).  38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions).

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-45,632 (August 29, 2001) (38 C.F.R. § 3.159).

Where the law and regulations change while a case is pending, 
the version more favorable to the appellant applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308 (1991).

The Board is of the opinion that the new duty to assist law 
has expanded VA's duty to assist (e.g., by providing specific 
and expanded provisions pertaining to the duty to notify) and 
is therefore more favorable to the veteran.  Accordingly, the 
amended duty to assist law applies.  See Holliday v. 
Principi, 14 Vet. App. 280 (2001).

VA has obtained or has reasonably attempted to obtain all 
relevant evidence identified by the veteran.  The record 
reflects receipt of additional medical documentation 
referable to the claims on appeal, in addition to formal VA 
examinations specifically addressing the nature, extent of 
severity, and etiology  of the disabilities at issue, thereby 
precluding a need for additional medical file opinion.

It is also noted that the veteran has been advised of the 
VCAA on more than one occasion.  In correspondence in April 
2002, and upon supplemental statements of the case in June, 
September, November, and December 2002, and again in January 
and March 2003, the RO advised the veteran of the VCAA, the 
evidence necessary to establish entitlement, what had been 
done on his claim, what information or evidence he needed to 
submit, and what VA would do to assist him.  

He was advised of evidence he could submit himself or to 
sufficiently identify evidence and if private in nature to 
complete authorization or medical releases so that VA could 
obtain the evidence for him.  Such notice sufficiently placed 
the veteran on notice of what evidence could be obtained by 
whom and of his responsibilities if he wanted such evidence 
to be obtained by VA.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2003).

As indicated above, the veteran has been notified of his 
procedural and appellate rights.  During the appeal process, 
he has exercised several of these rights.  For instance, he 
has been afforded the opportunity to present information and 
arguments in favor of his claim, and he has in fact done so.  
Kutscherousky v. West, 12 Vet. App. 369, 372 (1999).

As evidenced by the RO's development and adjudication of the 
issues currently on appeal, VA has notified the veteran of 
the information and evidence necessary to substantiate his 
claim.  As noted above, the RO has notified the veteran of 
the VCAA, with notification resulting in additional evidence.

In sum, the Board has been afforded the opportunity to apply 
the VCAA pursuant to the new implementing regulations and the 
CAVC's recent interpretation of the law.

Lastly, this is not a case in which the Board is applying the 
VCAA in the first instance.  The claim has been developed 
pursuant to the VCAA, and the RO has considered the issues on 
appeal pursuant to VCAA.


Service Connection

DM

The veteran has claimed entitlement to service connection for 
DM.  He has argued that this disability either had its onset 
during military service or is secondary to his service-
connected HTN.  

A review of the clinical records, to include the veteran's 
SMRs, discloses that they are negative for any evidence of 
DM, until many years after military service.  A VA record in 
February 1999 reported the onset of this disorder 2 years 
previously.  Accordingly, such disorder was not shown to be 
disabling to a compensable degree during the first post 
service year, thereby precluding entitlement to service 
connection on a presumptive basis.  As the record does not 
show this disorder until many years after service, and as it 
has not been linked to military service in any way, service 
connection for his disorder on a direct basis is not 
warranted.  

It is the veteran's primary contention that his DM is 
proximately due to or the result of his HTN.  If the veteran 
is to be successful in his claim, essentially, the evidence 
before the Board must lead to the conclusion that it is at 
least as likely as not that his DM is proximately due to, the 
result of, or aggravated by, the veteran's service-connected 
HTN.  38 C.F.R. § 3.310(a).  If the preponderance of the 
evidence shows otherwise, the veteran's claim must be denied.

The veteran himself has theorized that his diabetes is 
directly the result of his HTN, or at the very least 
aggravated thereby.  Although the veteran earnestly believes 
this to be true, even an educated guess requires some 
evidentiary foundation to place the possibility of causation 
in equipoise with mere coincidence.  38 U.S.C.A. § 5107(a).  
More specifically, with respect to any medical conjectures 
that could be made on his part, the veteran has not been 
shown to possess the medical background required to provide 
such an opinion.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Lay hypothesizing, particularly in the absence of 
any supporting medical authority, serves no constructive 
purpose and need not be considered.  Hyder v. Derwinski, 1 
Vet. App. 221, 225 (1991).

VA requested an opinion as to whether DM was proximately due 
to HTN.  In September 2002, the examiner noted specifically 
that the veteran's Type II DM was not related to his HTN.  
The examiner had the benefit of the claims file and reviewed 
it prior to providing his conclusion.  

With respect to the question set forth in Allen v. Brown, 7 
Vet. App. 439 (1995) of whether the veteran's HTN has 
aggravated his DM, the record is negative to indicate such.  

In summary, the Board must conclude that the preponderance of 
the evidence fails to document that the veteran's DM is 
proximately due to or the result of a service-connected 
disease or injury or that his DM has been aggravated by his 
service-connected HTN.  There is simply nothing in the record 
that supports this contention other than the veteran's own 
assertions.  38 C.F.R. § 3.310(a) (2002).  Allen v. Brown, 7 
Vet. App. 439 (1995).  The veteran's claim must be denied on 
that basis.

The medical evidence, in fact, serves to contradict the 
veteran's contention that his DM is related to HTN.  Based 
upon the foregoing analysis, the Board finds that a 
preponderance of the evidence in this case is against the 
claim of entitlement to for service connection for DM on any 
basis.  As to the question of according reasonable doubt to 
the veteran's claim, on the basis of a thorough review of the 
record, it is concluded that there is no approximate balance 
of the evidence for and against the claim.  Indeed, the 
preponderance of the evidence is against finding that the 
disorder at issue is related to service or a service-
connected disability, and thus against the claim for service 
connection for DM.  As the preponderance of the evidence is 
against the claim, the benefit-of-the-doubt doctrine does not 
apply.  38 U.S.C.A. § 5107(b) (West Supp. 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  


Increased Ratings

Hammertoes

As indicated above, the veteran is in receipt of separate 10 
percent ratings for postoperative hammertoes of each foot.  
These ratings have been in effect since 1981.  After a 
careful review of the evidence of record, it is found that 
evaluations in excess of the 10 percent ratings assigned are 
not warranted.  

According to the applicable rating criteria, a 10 percent 
evaluation is assigned for hammertoes of all toes of one 
foot.  38 C.F.R. Part 4, DC 5282 (2002).  A moderate degree 
of disability of the foot is also assigned a 10 percent 
evaluation.  A 20 percent evaluation is warranted for 
moderately severe disability and a 30 percent evaluation is 
assigned for a severe disability.  38 C.F.R. Part 4, DC 5284 
(2002).  

The veteran was awarded 10 percent ratings as he had 
hammertoes of all toes of each foot.  This is the maximum 
rating under DC 5282.  For a rating in excess of 10 percent, 
he could receive an increased rating pursuant to DC 5284 for 
injuries of the foot.  A review of the record, however, does 
not support a finding that he has moderately severe 
disability of the feet caused by his hammertoe deformities of 
either foot.  The evidence of record indicates that he does 
have foot complaints, but his current complaints are not 
associated with his service-connected hammertoes.  See the 
May 2002 examination report.  The evidence of record is 
negative for disability that can be described as moderately 
severe as required by DC 5284.  

With respect to functional loss due to pain, the Board finds 
that the VA medical examinations of record are consistent in 
being totally devoid of any indication of an inability of the 
veteran to walk due to absence of normal excursion, strength, 
speed, coordination and endurance.  Hammertoes of both feet 
have not been shown to be productive of reduction of normal 
excursion of movements in different planes, weakened 
movement, excess fatigability, and swelling.  X-rays have 
been negative for any osteoarthritic disease.  

Application of the criteria under 38 C.F.R. §§ 4.40, 4.45, 
4.59 provides no basis upon which to predicate assignment of 
a higher evaluation for either foot on the basis of 
functional loss due to pain.  Pain experienced by the veteran 
in his feet is contemplated in the 10 percent evaluations 
currently in effect.

Therefore, it is found that the preponderance of the evidence 
is against the veteran's claims for increased evaluations for 
the service-connected bilateral hammertoes.


HTN

As pointed out above, HTN is evaluated under DC 7101.  Under 
the rating criteria for cardiovascular disorders, a 10 
percent rating is warranted for HTN where the diastolic 
pressure is predominantly 100 or more; or where the systolic 
pressure is predominantly 160 or more; or the minimum 
evaluation is for an individual with a history of diastolic 
pressure of predominantly 100 or more who requires continuous 
medication for control.  38 C.F.R. § 4.104, DC 7101 (2002).  
A 20 percent disability rating is warranted where the 
diastolic pressure is predominantly 110 or more; or the 
systolic pressure is predominantly 200 or more.  Id.

The preponderance of the evidence is against assignment of a 
disability rating higher than 10 percent for HTN.  The 
appellant does take medication for his HTN.  According to a 
September 2002 VA examination report, HTN medication includes 
or has included Adalat, Metoprolol with only fair control of 
blood pressure.  The medical evidence, however, does not show 
that diastolic pressure has been predominantly 110 or more or 
that systolic pressure has been predominantly 200 or more, or 
that the veteran has definite symptoms due to his HTN.

The Board has reviewed the blood pressure readings as 
recorded in VA and non-VA treatment records of record as well 
as the September 2002 VA examination report.  The appellant's 
diastolic pressure has predominantly been less than 100, with 
no findings of 110 or more.  Also, he has had no systolic 
pressure readings of 200 or more.  The September 2002 VA 
examiner diagnosed the veteran with significant essential 
HTN, with no apparent heart disease.

The Board has relied on the extensive medical evidence of 
record to determine the level of severity of HTN during the 
pendency of this appeal and, after applying the regulatory 
standards, the Board finds that HTN warrants no more than a 
10 percent rating.

The Board has also considered whether the veteran is entitled 
to a "staged" rating for HTN, but finds that at no time 
during the pendency of this claim has it warranted more than 
a 10 percent evaluation.  See Fenderson, supra.


Bilateral Plantar Fasciitis/Pes Planus

Service connection was recently established for bilateral 
plantar fasciitis and pes planus.  A noncompensable rating 
was awarded pursuant to 38 C.F.R. § 4.20 and DC 5286 for 
acquired flat foot.  

Given the diagnoses and findings of record, the Board will 
consider whether a compensable rating is warranted since 
September 1999, when the veteran filed his application for 
service connection.

After review of the record, and with consideration of the 
reasonable doubt doctrine, it is concluded that a 10 percent 
rating is warranted for the veteran's plantar fasciitis and 
pes planus.  In reaching this conclusion, the Board has 
considered the evidence of record which reflects intermittent 
treatment for removal of calluses and a recent examination 
report which reflects a loss of the dorsal arching in the 
transverse arch of both feet which was characteristic of 
limited pes planus in the transverse arch.  Again there were 
calluses under the heads of the metatarsals.  It is concluded 
that these findings are best represented by a 10 percent 
evaluation.  

The evidence does not reflect the criteria that would a 
rating in excess of 10 percent.  For example, severe flat 
foot is not indicated, and there is no objective evidence of 
marked deformity such as pronation, abduction, pain on 
manipulation and use accentuated.  Additionally, the Board 
has applied the criteria under 38 C.F.R. §§ 4.40, 4.45, 4.59.  
The evidentiary record is devoid of an arthritic disease 
process.  Examinations have indicated some pain, but no 
functional loss due to pain in view of weakness, 
incoordination, fatigability, etc.

All reasonable doubt was resolved in the veteran's favor to 
reach this favorable decision.  38 C.F.R. § 3.102 (2002).  


Additional Consideration

The CAVC has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).  

The Board, however, is still obligated to seek all issues 
that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the law 
or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the CAVC 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.  

In the veteran's case at hand, the Board notes that the RO 
provided and discussed the criteria for assignment of 
extraschedular evaluations for the disabilities at issue for 
which increased evaluations are sought on appeal; however, 
the RO did not grant entitlement to increased evaluations on 
this basis.

The CAVC has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the VA Under Secretary for 
Benefits or the Director of the VA Compensation and Pension 
Service might consider unusual or exceptional.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

The Board does not find that the veteran's disability picture 
has been rendered unusual or exceptional in nature as to 
warrant referral of his case to the Director or Under 
Secretary for review for consideration of extraschedular 
evaluations for the disabilities at issue for which an 
increased compensation benefits are sought on appeal.


The current schedular criteria adequately compensate the 
veteran for the current nature and extent of severity of the 
disabilities at issue.  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this question.


ORDER

Entitlement to service connection for DM, including as 
secondary to service-connected HTN is denied.  

Entitlement to a rating in excess of 10 percent for 
postoperative hammertoes, right, is denied.  

Entitlement to a rating in excess of 10 percent for 
postoperative hammertoes, left, is denied.  

Entitlement to an initial rating in excess of 10 percent for 
HTN is denied.  

Entitlement to an initial compensable rating of 10 percent 
rating for bilateral plantar fasciitis/pes planus is granted, 
subject to the laws and regulations governing the award of 
monetary benefits.  


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the CAVC for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  



In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the CAVC.  See 
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

As to the veteran's claim of entitlement to an initial 
compensable rating for pseudofolliculitis barbae, it is 
concluded that additional evidentiary development is 
warranted.  While examination of the skin in March 2003 was 
essentially negative, it is noted that the veteran's private 
representative recently submitted private clinical records 
dated in May 2003 which show that the veteran was being 
treated for complaints of a rash that was all over his body.  
Examination showed "multiple raised circular with center 
clearing noted "diffudselly [sic]."  The assessment was 
systemic tinea corporis. 

The Board notes that this record has not been reviewed by the 
RO in relation to the claim for an increased rating for the 
service-connected skin disability.  Neither the veteran nor 
his representative have waived initial review of this 
evidence by the RO.  It is also concluded that a 
contemporaneous evaluation of the skin would be helpful.  

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA 
and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).

In light of the foregoing, the case is REMANDED to the RO for 
the following actions:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

2.  The RO should obtain from the veteran 
the names and addresses of any VA and 
non-VA medical care providers who have 
treated him for his pseudofolliculitis 
barbae since May 2003.  After securing 
any necessary authorization or medical 
releases, the RO should make reasonable 
efforts to obtain legible copies of the 
veteran's complete treatment reports from 
all sources adequately identified whose 
records have not previously been secured.

Regardless of the veteran's response, the 
RO should secure all outstanding VA 
treatment reports.

All information which is not duplicative 
of evidence already received should be 
associated with the claims file.

3.  If the RO is unable to obtain any of 
the relevant records sought, it shall 
notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.

4.  Thereafter, the RO should arrange for 
a VA special dermatological examination 
of the veteran for the purpose of 
ascertaining the current degree of 
severity of pseudofolliculitis barbae.  
The claims file, copies of the previous 
and amended criteria for rating skin 
disorders under 38 C.F.R. § 4.118 (2002), 
and a separate copy of this remand must 
be made available to and reviewed by the 
examiner prior and pursuant to conduction 
and completion of the examination.  



The examiner must annotate the 
examination report that the claims file 
was in fact made available for review in 
conjunction with the examination.  Any 
further indicated special studies should 
be conducted.

The examination should, if possible, be 
conducted during an active stage of the 
veteran's service-connected skin 
disability.  Any opinions expressed as to 
the severity of pseudofolliculitis barbae 
should be accompanied by a complete 
rationale.

5.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination report 
and provided opinion to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the RO should 
implement corrective procedures.  The 
Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).

In addition, the RO must review the 
claims file to ensure that all 
notification and development action 
required by the VCAA of 2000 is 
completed.  

In particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (38 U.S.C.A. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  

6.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the issue of entitlement to 
an initial compensable rating for 
pseudofolliculitis barbae.  In so doing, 
the RO must document its application of 
the previous and revised criteria for 
rating skin disorders, and the criteria 
under 38 C.F.R. § 3.321(b)(1) (2002).

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case (SSOC) and afford the veteran and his 
representative an appropriate opportunity to respond.  The 
SSOC should include citation to all relevant regulatory 
provisions, and should again include the former and revised 
diagnostic criteria for evaluating skin disability.  The 
veteran and his representative should be given the 
appropriate period of time to respond to the SSOC.

Thereafter, the case should be returned to the Board for 
further appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the appellant 
until he is notified by the RO; however, the veteran is 
hereby notified that failure without good cause shown to 
report for any scheduled VA examinations may adversely affect 
the outcome of his claim for an increased evaluation.  
38 C.F.R. § 3.655 (2002).  Moreover, the governing regulation 
provides that failure without good cause shown to report for 
any examination in connection with a claim for increased 
evaluation will result in the denial of the claim.  38 C.F.R. 
§ 3.655 (2002); Connolly v. Derwinski,1 Vet. App. 566 (1991).   



	                     
______________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



